Exhibit 10.64

As of May 7, 2019

Robert J. Binder

President and Chief Executive Officer, Oceania Cruises

Vice Chairman, Oceania Cruises and Regent

7665 Corporate Center Drive

Miami, Florida 33126

Re:Amendment to Employment Agreement

Dear Robert:

You are a party to an Employment Agreement dated as of September 16, 2016 by and
among you and Prestige Cruise Services LLC  (the “Company”) (the “Employment
Agreement”),  This letter agreement (this “Agreement”), effective as of the date
hereof, constitutes an amendment of the Employment Agreement. Unless otherwise
stated, all capitalized terms used in this Agreement shall be as defined in the
Employment Agreement.

1.



Continuation of Employment

The Period of Employment is extended through and, unless otherwise agreed by the
parties and subject to earlier termination pursuant to Section 5  of the
Employment Agreement, will end on March 31, 2021 or such extended date as
provided below (the “Termination Date”); provided, however, that the Employment
Agreement shall be automatically renewed, and the Period of Employment shall be
automatically extended through the next December 31st on the Termination Date
and each anniversary of December 31st thereafter, unless either party gives
written notice at least sixty (60) days prior to the expiration of the Period of
Employment (including any renewal thereof) of such party’s desire to terminate
the Period of Employment (such notice to be delivered in accordance with Section
18 of the Employment Agreement). The term “Period of Employment” shall include
any extension thereof pursuant to the preceding sentence. Notwithstanding the
foregoing, the Period of Employment is subject to earlier termination as
provided in the Employment Agreement.

2.



Equity Awards

In consideration for the extension of the Period of Employment through March 31,
2021, upon a termination of your employment with the Company by the Company
without Cause or by you for Good Reason, or by the Company due to your death or
Disability, or in the event that your employment terminates on March 31, 2021
(or such other date as may be agreed to by both parties) as a result of the
expiration of the Period of Employment, all Norwegian Cruise Line Holdings Ltd.
(“NCLH”) restricted share units (“RSUs”) that are then outstanding and unvested
shall in the case of such RSUs that are subject to time-based vesting (including
any RSUs that were subject to performance-based vesting as to which the
applicable performance conditions have been satisfied and remain outstanding
subject to only time-based vesting conditions),  vest. Following the date of
this Agreement, any equity awarded to you by the Compensation Committee of NCLH
will only be subject to time-based vesting requirements or performance-based
vesting requirements that do not extend beyond the Termination Date. Any
acceleration of vesting pursuant to this paragraph (other than as a result of
your death) shall be subject to the condition that you sign a general release






agreement in substantially the form of Exhibit A attached to the Employment
Agreement (with such amendments that may be necessary to ensure the release is
enforceable to the fullest extent permissible under then applicable law) within
twenty-one days following the termination of your employment with the Company
and you not revoking such release. The accelerated vesting provided for pursuant
to this paragraph shall be in addition to your rights to receive accelerated
vesting pursuant to Section 5.3(c) of the Employment Agreement for a qualifying
termination of employment in connection with a Change in Control.

Other than as explicitly set forth herein, unvested RSUs and options shall be
forfeited upon your employment termination.

3.



Legal Updates

To the extent possible, this Agreement is to be construed and interpreted in
accordance with, and to avoid any tax, penalty, or interest under, Section 409A
of the Code.

The addresses for notices pursuant to Section 18 of the Employment Agreement are
amended to be as follows (subject to future updates in accordance with such
section):

If to the Executive:to the Executive’s last address most recently on file in the
payroll records of the Company

If to the Company:

Prestige Cruise Services LLC

7665 Corporate Center Drive

Miami, FL 33126

Facsimile: (305) 436-4111

Attn: Executive Vice President and Chief Talent Officer

 

and to:

Prestige Cruise Services LLC

7665 Corporate Center Drive

Miami, FL 33126

Facsimile: (305) 436-4101

Attn: Executive Vice President and General Counsel

 

4.



Effect on the Employment Agreement

Except as modified pursuant to this Agreement, the Employment Agreement shall
remain in full force and effect. On and after the date hereof, each reference in
the Employment Agreement to “this Agreement,” “herein,” “hereof,” “hereunder” or
words of similar import shall mean and be a reference to  the Employment
Agreement as amended hereby. To the extent that a provision of this Agreement
conflicts with or differs from a provision of the Employment Agreement, such
provision of this Agreement shall prevail and govern for all purposes and in all
respects.



2




5.



Counterparts

This Agreement may be executed in several counterparts, each of which shall be
deemed to be an original but all of which together will constitute one and the
same instrument. This Agreement shall become binding when one or more
counterparts hereof, individually or taken together, shall bear the signatures
of all of the parties reflected hereon as the signatories. Photographic copies
of such signed counterparts may be used in lieu of the originals for any
purpose.

[The remainder of this page has intentionally been left blank.]

Sincerely,

Prestige Cruise Services LLC

By:/s/Frank J. Del Rio

Frank J. Del Rio

 

 

AGREED AND ACCEPTED:

 

 

/s/Robert J. Binder

Robert J. Binder

3

